Citation Nr: 9909881	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-40 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for residuals of a head 
injury.

2. Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.

3. Entitlement to an initial compensable evaluation for 
allergic rhinitis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 13, 1974 to June 30, 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
migraine headaches and allergic rhinitis, both with a 
noncompensable evaluation, effective from July 1, 1994.  The 
RO further denied service connection for residuals of a head 
injury.  By rating decision in January 1996, the RO granted 
an evaluation of 30 percent for migraine headaches, effective 
July 1, 1994.  


FINDINGS OF FACT

1.  The claim for service connection for residuals of a head 
injury is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  

2.  All relevant evidence, necessary for an equitable 
disposition of the veteran's claims for increased evaluations 
for allergic rhinitis and migraine headaches, has been 
obtained.

3.  Since separation from service, the veteran's migraine 
headaches have been productive of attacks once or twice per 
week, which last up to 24 hours, cause him to miss several 
days of school per month, and limit his everyday activities.  

4.  Since separation from service, the veteran's allergic 
rhinitis has not been manifested by polyps, and there has 
been no evidence of definite atrophy of intranasal structure 
and moderate secretion or greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
residuals of a head injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The criteria for an initial 50 percent evaluation for 
service-connected migraine headaches have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 
8100 (1998).

3. The criteria for an initial compensable rating for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.31, 4.97, 
Diagnostic Code 6501 (effective prior to October 7, 1996);  
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.31, 4.97; Diagnostic Code 
6522; 61 Fed. Reg. 46720-46731 (September 5, 1996) 
(effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records contain numerous 
complaints and treatment notes for migraine headaches, 
beginning in March 1980.  At that time, the veteran indicated 
that he had experienced the headaches for approximately two 
years, two-to-three times per month.  The veteran did not 
indicate any traumatic injury as the origin of his headaches.  
A brain scan and skull X-ray examination in November 1980 did 
not indicate any residuals from a head injury.  

On a report of medical history, completed in September 1983, 
the veteran indicated no history of head injury.  A treatment 
record in November 1983, indicated that the veteran's 
migraine headaches, were possibly due to allergies.  On a 
report of medical history, completed in March 1988, the 
veteran indicated no history of head injury.  


In May 1993, the veteran was seen at the allergy clinic with 
a history of mild seasonal allergies and an increase in 
symptoms that year.  The examiner prescribed medication for 
the treatment of the veteran's allergies.  

The veteran's retirement examination in January 1994 did not 
indicate any scars or residuals of a head injury.  On a 
report of medical history, completed on the same day, the 
veteran reported a history of a head injury.  The examiner 
indicated a history of a head injury in 1976 with no 
sequelae.  A treatment record in January 1994 indicated that 
the veteran was having migraine headaches two-to-three times 
per week.  

The veteran filed an initial claim for VA benefits for 
service connection for migraine headaches, hearing loss, 
allergic rhinitis and a head injury in July 1994.

A VA examination was conducted in August 1994.  He reported 
no employment since separation from service.  The veteran 
indicated complaints of severe headaches, various allergy 
symptoms, including runny nose, watery eyes, skin rashes, and 
headaches, hearing loss, ringing in the ears, and a scar from 
an accident.  The veteran reported a history of allergy 
symptoms for ten years.  

The examiner noted minimal turbinate enlargement, with no 
masses and indicated a normal examination.  X-ray examination 
of the sinuses was negative with no evidence of sinusitis.  
No scars were noted on physical examination.  The examiner 
further indicated a diagnosis of history of a head injury to 
the right frontal area with no current complaints referable 
to this injury.  

In October 1994, the veteran submitted a report of accidental 
injury, dated in September 1994, which indicated that he was 
injured while serving aboard the United States Ship (U.S.S.) 
Mahan (DDG-42).  He stated that, at the time of the accident, 
the ship was in Naples, Italy.  

The veteran indicated that, after having a few drinks at a 
bar, he returned to the ship and was headed down to the 
berthing when he fell on a ladder.  He stated that he awoke 
the next morning at the Naval Hospital in Naples with six 
stitches across his face and was discharged from the hospital 
two days later.  

The record contains treatment records from G.C.Y, M.D., dated 
from July to October 1994.  Dr. G.C.Y. indicated assessments 
of migraines with aura and allergic rhinitis.  In October 
1994, Dr. G.C.Y. stated that the veteran's headaches were 
controlled by medication, as was the veteran's allergic 
rhinitis.  

In his notice of disagreement, received in June 1995, the 
veteran stated that he was treated at a Naval Hospital in 
Italy for his head injury, and that this injury led to his 
service-connected migraine headaches.  He indicated that 
prior to the head injury he did not have migraine headaches.  
The veteran further stated that his allergic rhinitis 
required daily medication and he had difficulty breathing 
when outside.  The veteran indicated that the combination of 
his allergic rhinitis, headaches, and hearing loss made it 
very difficult for him to study for his college courses.  

By letter received in October 1995, Dr. G.C.Y. indicated that 
he had treated the veteran since July 1994 for migraines with 
aura and allergic rhinitis.  Dr. G.C.Y. stated that the 
veteran suffered increasing migraine attacks over the 
previous year and averaged one attack per week, each attack 
frequently lasting more than 24 hours.  The veteran had 
missed several days of school per month due to the migraine 
attacks.  Dr. G.C.Y. indicated that the veteran was taking 
medication, but the results had not been satisfactory.  He 
further reported that the veteran's allergic rhinitis had 
been exacerbated recently because of weather changes and the 
veteran was taking medication on a continual basis for his 
symptoms.  

In his VA Form 9, substantive appeal, received in October 
1995, the veteran stated that his headaches interfered with 
his everyday activities, caused him to miss classes, and 
change his social activities.  He indicated that his 
headaches were excruciating, lasted up to 24 hours, and 
occurred once or twice per week.  



The veteran further stated that his allergic rhinitis made it 
difficult to study and caused headaches, watery eyes, colds, 
and breathing difficulty.  He indicated that the scar on his 
forehead was incurred during service and should be service 
connected.  

A fee basis examination for VA purposes was conducted in May 
1998.  The veteran reported a history of nasal obstruction, 
sneezing, and sinus headaches, beginning in the mid-1980s and 
which had worsened with the change of weather.  The veteran 
indicated that this condition had affected his study habits.  
General nasal examination revealed a deviated septum, 80 
percent to the right, hypertrophy of the turbinates, pale and 
boggy mucosa, with shiny secretions bilaterally, and some 
tenderness over the sinuses.  No crusting or purulence was 
noted.  The examiner indicated diagnoses of severe allergic 
rhinitis, severe nasal obstruction, and moderately severe 
septal deviation with hypertrophic rhinitis.  


I.  Service connection for residuals of a 
head injury.

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  




The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. 

Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required."  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-
344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if an 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist him/her in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1998).

Analysis

In the instant case, the veteran indicated that his head 
injury during service caused his migraine headaches and a 
scar on his forehead.  The veteran argues that his migraines 
were also a result of this head injury in 1976.  The Board 
notes that at no time during his repeated treatment for 
migraines during service, did the veteran report a head 
injury as the onset for his migraine headaches.  On reports 
of medical history in September 1983 and March 1988, the 
veteran reported no history of a head injury.  The Board 
notes that the only indication of a head injury during 
service was provided by the veteran at his retirement 
examination in January 1994.  The Board is not bound to 
accept the veteran's uncorroborated testimony as to medical 
incurrence, nor to accept the opinions of physicians based on 
the veteran's recitation of medical history.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

Assuming arguendo, that the veteran was injured in 1976, the 
examiner indicated at retirement that there were no sequelae 
of this injury.  The VA examiner in August 1994 indicated a 
complaint of a scar from an accident, but noted no scars 
on physical examination.  The examiner further indicated a 
diagnosis of history of a head injury with no current 
complaints referable to this injury.  The record contains no 
probative evidence of inservice occurrence and no medical 
evidence of a current disability.  Without evidence of a 
current disability, including a scar, and inservice 
occurrence, the veteran's claim cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The veteran indicated that he was 
hospitalized for two days in 1976 following his head injury.  
The veteran's service medical records have been requested and 
received by VA and contain no records of any hospitalization 
for treatment of a head injury at any time during service.  
VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
residuals of a head injury.




The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
additional evidence that has not already been obtained or 
requested that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for residuals 
of a head injury is not well grounded, the doctrine of 
reasonable doubt has no application to his case.


II.  Entitlement to an initial evaluation 
in excess of 30 percent for migraine 
headaches, and an initial compensable 
evaluation for allergic rhinitis.

General Criteria

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. January 20, 1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, VA Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the mater, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1998).

Analysis
Migraine Headaches

The Board finds that the veteran has presented a well 
grounded claim for an initial rating in excess of 30 percent 
for his migraine headaches within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Under the Schedule, migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months warrant a 30 percent evaluation.  

Migraine headaches with very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability warrant a 50 percent evaluation 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  

In the instant case, the veteran's service medical records in 
January 1994 indicated that the veteran was having migraines 
two-to-three times per week.  Dr. G.C.Y. indicated that the 
veteran had migraine headaches approximately once per week, 
which frequently lasted more than 24 hours.  The veteran had 
missed several days of school per month due to the migraine 
attacks and medication did not alleviate the condition 
satisfactorily.  The veteran also indicated that he had 
migraines once or twice per week, which lasted up to 24 
hours.  He reported that the headaches disrupted his everyday 
activities and caused him to miss classes.  The Board finds 
that the veteran's condition most closely approximates a 50 
percent evaluation for migraine headaches.  The veteran's 
migraines occur more often than once a month, are prolonged 
and limit his ability to continue his education and cause him 
to miss classes.  

The 50 percent evaluation assigned to the veteran is the 
maximum schedular evaluation assignable under diagnostic code 
8100.  The Board finds that the disablement attributable to 
headaches, productive of severe economic inadaptability has 
been present since separation from service as the veteran has 
not been gainfully employed since then.  Accordingly, while 
the current appeal pertains to the initial 
rating assigned effective the date of the grant of service 
connection, the Board finds that the 50 percent evaluation 
granted should also be effective on July 1, 1994, the date 
following the day of discharge, thereby precluding assignment 
of "staged" ratings under Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).

Additionally, the Board notes that the veteran's migraine 
headaches have not rendered his disability picture unusual or 
exceptional in nature.  In this regard, migraine headaches 
have not required frequent inpatient care.  No marked 
interference with employment is shown to be due to migraine 
headaches per se.  The veteran is a student and has not been 
employed since separation from service.  


The veteran's absence from the labor market has not, on the 
basis of competent medical authority, been determined to be 
due to migraine headaches.  The current 50 percent evaluation 
takes into consideration severe economic inadaptability.  No 
basis has been presented upon which to predicate referral of 
the case to the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation under 
38 U.S.C.A. § 3.321(b)(1).

Allergic Rhinitis

The Board finds that the veteran has presented a well 
grounded claim for an initial compensable rating for his 
allergic rhinitis within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Under the schedular criteria effective prior to October 7, 
1996, allergic rhinitis may be rated as for chronic, atrophic 
rhinitis under diagnostic code 6501.  A 10 percent may be 
assigned for definitie atrophy of intranasal structure and 
moderate secretion.

Under the criteria which became effective October 7, 1996, 
allergic rhinitis may be rated for allergic or vasomotor 
rhinitis under diagnostic code 6522.  A 10 percent evaluation 
may be assigned without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.

In the instant case, the veteran indicated complaints of 
headaches, watery eyes, colds, and breathing difficulty.  The 
physician at the May 1998 examination indicated severe nasal 
obstruction of 80 percent on the right.  No polyps were 
noted.  



As the veteran's allergic rhinitis is not manifested by 
definite atrophy of intranasal structure and moderate 
secretion; there are no polyps, and the nasal obstruction is 
not total on one side or greater than 50 percent on both 
sides, he is not entitled to a compensable evaluation under 
the criteria for rating allergic rhinitis effective prior to 
or subsequent to October 7, 1996.  No question has been 
presented as to which of two evaluations would more properly 
classify the severity of the appellant's allergic rhinitis.  
38 C.F.R. § 4.7.

The Board notes that allergic rhinitis has not rendered the 
veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding referral of the case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

On the basis of the foregoing discussion, the Board finds 
that the evidentiary record does not support a grant of 
entitlement to an initial compensable evaluation for allergic 
rhinitis, and accordingly assignment of "staged" ratings 
under Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999) is not appropriate.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of a head 
injury, the appeal is denied.

Entitlement to an initial 50 percent evaluation for migraine 
headaches is granted, subject to the governing criteria 
applicable to the payment of monetary awards.


Entitlement to an initial compensable evaluation for allergic 
rhinitis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

